EXHIBIT FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT ENTERED INTO AS OF JUNE 1, 1999 BETWEEN CARVER FEDERAL SAVINGS BANK AND DEBORAH C. WRIGHT Carver Federal Savings Bank, a federally chartered stock savings bank organized and existing under the laws of the United States of America (the “Bank”) has entered into an Employment Agreement as of June 1, 1999 (the “Agreement”) with Deborah C. Wright (“Wright”), whereby Wright is employed as President and Chief Executive Officer of the Bank.The Bank and Wright now desire to amend the Agreement by adding a Section 30 to comply with the provisions of the Capital Purchase Program of the Troubled Asset Relief Program (“TARP”) of the Emergency Economic Stabilization Act of 2008 to read as follows: “30 Compliance with the Capital Purchase Program of the Troubled Asset Relief Program (TARP). Notwithstanding anything in this Agreement to the contrary, during the period that the U.S.
